S. W. Hatfield, CPA certified public accountants Use our past to assist your future. sm Exhibit 16.1 BTHC X, Inc. File # 0-52237 Form 8-K April 7, 2010 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On April 7, 2010, this Firm received the final draft copy of an Current Report on Form 8-K to be filed by BTHC X, Inc.(SEC File #0-52237, CIK # 1373685) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Accountant. We have no disagreements with the statements made in the draft Form 8-K disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA 214.342.9635 f: 214-342-9601 swhcpa@aol.com 9002 Green Oaks Circle 2nd Floor Dallas, Texas 75243-7212
